Case 3:18-cv-14862-AET-ZNQ Document 28 Filed 09/04/19 Page 1 of 1 PageID: 346



                                  BEVELOCK & FISHER LLC
                                         Attorneys at Law
                                  ______________________________
 Gregory J. Bevelock, Esq.                                                    Charles M. Fisher, Esq.
 Tel: (973) 845-2999                 14 Main Street, Suite 200                    Tel: (973) 845-2998
 gbevelock@bevelocklaw.com              Madison, NJ 07940                   cfisher@bevelocklaw.com
                                       www.bevelocklaw.com
 Fax: (973) 845-2797
                                  ______________________________

                                      September 4, 2019

By ECF
Hon. Zahid N. Quraishi, U.S.M.J.
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

        Re:     Rabbi Philip Lefkowitz et al. v. Westlake Master Ass’n Inc. et al.
                Civil Action No. 3:18-cv-14862-AET-ZNQ

Dear Judge Quraishi:

       This firm represents plaintiffs, Rabbi Philip Lefkowitz, Levi Lefkowitz, and Moshe
Lefkowitz (“Plaintiffs”), in the above-referenced matter. Pursuant to Your Honor’s direction at
the August 27th settlement conference, we respectfully submit a proposed Case Management Order
No. 2. Both Plaintiffs and Defendants consent to the entry of the Order.

        If this meets with Your Honor’s approval, we respectfully request that Your Honor enter
the enclosed Order.

        We thank the Court for its kind attention to this matter and are available to discuss this
matter should the Court desire to do so.

                                      Respectfully submitted,

                                      BEVELOCK & FISHER LLC

                                      s/ Gregory J. Bevelock
                                      Gregory J. Bevelock

Encl.
c: Wayne E. Pinkstone, Esq. (by ECF, w/ encl.)
